DETAILED ACTION
Claim Objections
Claim 41 is objected to because “the system” and “the different integers of the system” appear lacking proper antecedent basis, thus could be changed to --a pipe system-- and --different integers of the system--, respectively.
Claim 48 is objected to because “the mains control valve” appears lacking proper antecedent basis, thus could be changed to --the at least control valve means--.
Claims 53-54 are objected to because “the valve means” appears lacking proper antecedent basis, thus could be changed to --the control valve means--.
Claim 56 is objected to because “the mains fluid supply” and “a cold water tank” appear lacking proper antecedent basis, thus could be changed to --a mains fluid supply-- and --the cold water storage tank--, respectively.  
Claim 58 is objected to because “the cold fill” appears lacking proper antecedent basis, thus could be changed to --a cold fill--.
Claim 67 is objected to because “the said steps” appears to be an editorial error, which could be changed to --the steps--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 60 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to 
--A system of fluid leakage control according to claim 56, wherein the first valve means  (2) is adapted or configured, in its standby state, to be in an open position.--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 11, 15, 17, 20, 22, 29, 38, 41, 53-54, 56, 58, 60, 61 and 63  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barkay (US 2012/0296580 A1).  Barkay teaches:
1. 	A fluid leakage control apparatus comprising (See figs. 1, 4, reproduced below)
a primary sensor means (= primary metering unit 120) disposable generally along or within a fluid flow path downstream of a mains fluid supply inlet means (equipped with an entrance point valve 110), 
at least one secondary sensor means (= detection devices 140/200 which may be a combination of an acoustic sensor and a secondary water metering unit 140/200) disposable along or within the fluid flow path generally downstream of the primary sensor means (120) and preferably adjacent a fluid outlet means (= water tap 140/200), 
at least one processor means (= controller unit 100) operably connectable communicably with either of the primary sensor means (120), the secondary sensor means (140/200) or both thereof, and 
at least one control valve means (= entrance point valve 110 equipped with a shutoff controlling unit 130 programmed to manage the entrance point valve 110) adapted or configured to disrupt fluid flow 
wherein in use the primary sensor means (120) and the secondary sensor means (140/200) are adapted or configured to exchange information therebetween (via the at least one processor means 100) so as to detect an unauthorized fluid flow state (e.g., an unauthorized discharge/unintended leak from the fluid flow path.  Note that the processor means 100  may be made or considered to be a separate or an integral part of the first sensor means 120 and/or the second sensor means 140/200.  See Note 1 below).

    PNG
    media_image1.png
    594
    768
    media_image1.png
    Greyscale

Note 1:  Aligning with the present invention, Barkay teaches a fluid leakage control apparatus for detecting an unauthorized discharge/unintended leak in a water pipe system.  As shown in fig. 1 above, the apparatus comprises an entrance point valve (110) disposed at a pipe inlet (110) and equipped with a shutoff controlling unit (130) programmed to manage the entrance point valve (110); a primary sensor (120) which may be a primary metering unit (120) disposed downstream of the entrance point valve (110); a secondary sensor (140/200) which may be a combination of an acoustic sensor and a secondary metering unit (140/200) disposed downstream of the primary sensor (120) and adjacent a water tap (140/200); and a processor/controller unit (100) communicating with both the primary sensor (120) and the secondary sensor (140/200). 


2. 	A fluid leakage control apparatus according to claim 1, wherein at least one of, optionally each of, the primary sensor means (120) and the secondary sensor means (140/200) comprises a flow sensor adapted or configured to detect flow of fluid within or along the fluid flow path (as discussed above in claim 1);
optionally wherein, where the secondary sensor means (140/200) comprises a said flow sensor, the secondary sensor means (140/200) is adapted or configured to communicate (via the controller unit 100) with the primary sensor means (120) and/or the control valve means 110 (as discussed above in claim 1);
and further optionally wherein each sensor means (120, 140/200) is provided with indicator means (= identifier) for indicating when there is fluid flow in each sensor means (Par. 0037).

3. 	A fluid leakage control apparatus according to claim 1, wherein:
(i) the primary sensor means comprises a mechanical flow register or other fluid flow sensing device (See discussion above in claim 1); or


4. 	A fluid leakage control apparatus according to claim 1, wherein the primary sensor means (120) is either:
(i) provided with wireless communication means which are operable or configurable to enable it to send and/or receive electromagnetic signals using a transceiver means (Pars. 0036, 0037); or
(ii) provided with electric cabling means for use in sending and/or receiving electrical information.

7. 	A fluid leakage control apparatus according to claim 1, wherein the primary sensor means (120) is either: 
(i) provided with power supply means (an inherent feature for the primary sensor means 120, second sensor means 140/200, the processor means 100, and the control valve means 110 to work as discussed above in claim 1); 
or (ii) is powered using a mechanical power generation means, optionally one or more rotors driven by fluid flow within the fluid flow path and connected to a generator;
optionally wherein the primary sensor means is provided with a power failure/shut-down power supply means, which in use is adapted or configured to effect closure of the control valve means in the event of a mains power failure.

11. 	A fluid leakage control apparatus according to claim 1, wherein:
(i) the outlet means (140/200) comprises a water outlet means (140/200), optionally a water outlet means comprising a water tap 140/200 (as discussed above in claim 1), toilet tank water supply inlet, washing machine water supply inlet, shower or boiler water supply inlet; or
(ii) the outlet means comprises an oil or gas outlet means; or

Note 2:  “the outlet means” is part of a pipe system, but not part of the apparatus being claimed in claim 1.  Therefore, claim 11 is considered irrelevant, since it fails to add further limitation to the apparatus being claimed. 

15. 	A fluid leakage control apparatus according to claim 1, wherein the secondary sensor means (140/200) comprises a fluid sensor, which in use detects the presence of fluid such as water or gas in the vicinity thereof (as discussed above in claim 1).

17. 	A fluid leakage control apparatus according to claim 1, wherein the secondary sensor means (140/200) is provided with either: (i) wireless communication means, which are operable or configurable to send and/or receive electromagnetic signals using a transceiver means (Pars. 0036, 0037); or (ii) electric cabling means for use in sending and/or receiving electrical information or signals. 

20. 	A fluid leakage control apparatus according to claim 1, wherein the secondary sensor means (140/200) is either: (1) provided with power supply means (an inherent feature for the secondary sensor means 140/200 to transmit a signal/instruction to the controller unit 100 to indicate that water is flowing, as discussed above in claim 1); or (ii) is powered using a mechanical power generation means, optionally one or more rotors driven by fluid flow within the fluid flow path and connected to a generator; optionally wherein the secondary sensor means is provided with a power failure/shut-down power supply means, which in use is adapted or configured to effect closure of the control and/or inlet valve means in the event of a power supply failure.

22. 	A fluid leakage control apparatus according to any preceding claim 1, wherein the processor means (100) comprises a computer processor means (100), the computer processor means (100) 
(i) wherein the computer processor means (100) is adapted or configured to coordinate and/or send electrical and/or electronic signals between the primary sensor means (120) and the secondary sensor 140/200 (as discussed above in claim 1);
(ii) wherein the computer processor means (100) is adapted or configured to coordinate and/or send electrical and/or electronic signals between the secondary sensor means (140/200) and the control valve means 140/200 (as discussed above in claim 1);
(iii) wherein the computer processor means (100) is adapted or configured to coordinate and/or send electrical and/or electronic signals between the primary sensor means (120) and the control valve means 110 (as discussed above in claim 1);
(iv) wherein the computer processor (100) means is adapted or configured to send wired and/or wireless signals to a central command or control centre (e.g., a cell phone; Par. 0036) using electromagnetic waves;
(v) wherein the computer processor means (100) is adapted or configured to be built into one or more of the sensor means (unpatentable limitation.  In re Larson, 340 F.2d 965, 967, 144 USPQ 347, 349 (CCPA 1965); In re Wolf, 251 F.2d 854, 855, 116 USPQ 443, 444 (CCPA 1958));
(vi) wherein the secondary sensor means (140/200) is adapted or configured to send signals indicative of fluid flow to the computer processor means 100 (as discussed above in claim 1);
(vii) wherein the primary sensor means (120) is adapted or configured to enable the control valve means (110) to close or open the fluid mains supply in response to signals sent from the computer processor means 100 (as discussed above in claim 1).

29. 	A fluid leakage control apparatus according to claim 1, wherein either:

(ii)  the secondary sensor means (140/200) is adapted or configured to send signals to the primary sensor means (120), such signals being indicative of the absence of fluid flow, using transceiver means (as discussed above in claim 1; Pars. 0036, 0037).

38. 	A fluid leakage control apparatus according to claim 1, wherein
the apparatus is provided with alarm means for providing an audio and/or visual signal of the presence of a leak or potential leak (Pars. 0036, 0038, 0042);
optionally wherein the apparatus is adapted or configured to send a text message to a telephone number, or an email or other form of electronic message to a designated recipient, informing the recipient or the owner of the number, of a leak or potential leak (Par. 0036);
and further optionally wherein the apparatus is provided with switch means for disabling the alarm (as in a phone, for example, where an alarm/alert may be sent to) or for effecting a temporary snooze function that temporarily silences the alarm for a pre-set period.

41. 	A fluid leakage control apparatus according to claim 1, wherein the apparatus is provided with either or both of:
(i)  a visual signal means and/or user interface panel which is adapted or configured to display messages for providing a visual signal or indication of the state of a pipe system, optionally logging errors and/or warning of the presence of a leak or potential leak (as in a phone, for example, where an alarm/alert may be sent to); and/or
(ii)  a standalone interface or display unit for effecting any of, or any combination of: providing information on the state of a pipe system, providing an indication of any suspicious fluid flow, storing a 

53. 	A fluid leakage control apparatus according to claim 1, wherein each of the sensor means (120, 140/200) is adapted or configured to communicate with at least one of the control valve means (110), optionally wherein each of the sensor means (120, 140/200) is provided with wired or wireless signal communication means for electrically or electronically communicating with one or more of the control valve means (as discussed above in claim 1; Pars. 0036, 0037).

54. 	A fluid leakage control apparatus according to claim 1, wherein the control valve means (110) comprises one or more manual valves operable using geared or motorised retrofit devices that are operable by the respective sensor means (a well-known and/or an inherent structure for the operation of the control valve means 110 discussed above in claim 1).

56 (having essentially equivalent subject matters of claim 1).
A system of fluid leakage control comprising
a first valve means (110) generally disposable along or within a fluid flow path so as to isolate a section of the fluid flow path that feeds 
a first flow sensor means (120) disposable generally along or within the fluid flow path, 
a second flow sensor means (being an acoustic sensor 140/200) 
wherein, in use, the first flow sensor means (120) is adapted or configured to communicate with the second flow sensor means (140/200) to detect an unauthorized fluid flow state (as discussed above in claim 1).

58. 	A system of fluid leakage control according to claim 56, wherein either:

(ii)  the first valve means (110) prevents water 

60. 	A system of fluid leakage control according to claim 56, wherein the first valve means (110) is adapted or configured, in its standby state, to be in an open position (as conventionally done, so that when a user opens the tap 140/200, water would come out.  Furthermore, Barkay is silent about the first valve 110 being closed in its standby state).

61. 	A system of fluid leakage control according to claim 56, wherein water from the cold water storage tank is in fluid communication with the water in the hot water cylinder by means of the water in the pipe(s) leading to the cylinder (Note that the recited limitation is not part of the system being claimed.  The recited limitation is thus irrelevant).

63. 	A system of fluid leakage control according to claim 56, wherein one or more of the following (i), (ii), (ii1) or (iv) is present or satisfied:
(i) wherein the first flow sensor means (120) is adapted or configured to open or close the first valve means 110 (See discussion above in claim 1);
(ii) wherein the second flow sensor means (140/200) is adapted or configured to close the second valve means 140/200 (See discussion above in claim 1);
(iii) wherein the first flow sensor means (120) is adapted or configured to close or open the second valve means (140/200);
(iv) wherein the second flow sensor means (140/200) is adapted to open or close the first valve means (110). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Barkay.
43.	Barkay teaches a fluid leakage control apparatus according to claim 1, but is silent about:  wherein the apparatus is provided with remote control means for resetting a shut-off control valve that may effect disruption or cut-off of, or may have disrupted or cut off, fluid flow.
However, essentially all conventional monitoring apparatuses have a RESET feature to reset to a normal state after an abnormal state has been corrected, in order to return the apparatuses to their monitoring states.  The RESET feature may be activated either manually, automatically, wired, and/or remotely without being patentably distinct (In re Venner, 262 F.2d 91, 95, 120 USPQ 192, 194 (CCPA 1958)).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the apparatus provided with remote control means for resetting a shut-off control valve that may effect disruption or cut-off of, or may have disrupted or cut off, fluid flow, in order to return the apparatus to its monitoring state for the fluid leakage control.

48.	Barkay teaches a fluid leakage control apparatus according to claim 1, but is silent about:
wherein either: (i)  one or more of the sensor means is switchable, for enabling or disabling the fluid leakage control apparatus, and/or the switch itself; or (ii)  each sensor means is able to be turned on or off, and the apparatus is able to be disabled, from a switch, thereby cutting off supply from the mains fluid supply without the need to access the at least control valve means (110).

Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the apparatus have (an ON/OFF switch for) at least the one or more of the sensor means is switchable, for enabling or disabling the fluid leakage control apparatus, and/or the switch itself, for maintenance, safety reasons, etc.

Claims 14, 57 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Barkay in view of Balabeau (FR 2661971 A1).  This Office action provides a machine translation of Balabeau.
14. 	Barkay teaches a fluid leakage control apparatus according to claim 1, but is silent about: wherein the secondary sensor means (140/200) comprises a motion sensor, which in use detects if there is movement in one or more areas where a fluid can be drawn off, the motion sensor optionally being located adjacent the outlet means (140/200).
Balabeau teaches a fluid leakage control apparatus, wherein a secondary sensor means (1) comprises a motion sensor (1), which in use detects if there is movement in one or more areas where a fluid can be drawn off (e.g., in a bathroom WC having a water tap 4), the motion sensor (1) optionally being located adjacent an outlet means (tap 4).  Understandably, the motion sensor (1) detects presence of a user to authorize use of water (Balabeau Figure reproduced below; Translation pages 1-2).

    PNG
    media_image2.png
    596
    949
    media_image2.png
    Greyscale



57. 	Barkay teaches a system of fluid leakage control according to claim 56, but is silent about:  wherein the first valve means (110) is adapted or configured, in its standby state, to be in a shut-off or closed position.
Balabeau teaches a system of fluid leakage control, wherein a first valve means 3 (Balabeau Figure above) is adapted or configured, in its standby state, to be in a shut-off or closed position; so as to prevent a flow of water from a leak in absence of a user (Translation pages 1-2).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Balabeau teaching to Barkay system by having the first valve means (110) adapted or configured, in its standby state, to be in a shut-off or closed position; so as to prevent a flow of water from a leak in absence of a user.

67 (having essentially equivalent subject matters of claims 1, 56 and 57).
Barkay as modified teaches a fluid leakage control method comprising providing a fluid leakage control apparatus as defined in claim 1 or a system of fluid leakage control as defined in claim 56, followed by the steps of:
monitoring a fluid flow path to ascertain if there is fluid flow within the fluid flow path (by using the second sensor 140/200 taught by Barkay which may be a combination of an acoustic sensor, and/or a motion sensor, and a water metering unit 140/200, to detect authorized water flowing out from a tap 
upon detecting fluid flow, awaiting a signal from a sensor means (140/200) indicative of a recognised or authorised fluid flow (by detecting a water flowing out from a tap 140/200 and/or presence of the user, when the user opens the tap 140/200 and/or when the user is present), and starting a counter or timer (for the first sensor 120 and the second sensor 140/200 to measure water flows therethrough.  See discussion above in claim 1); and 
if no signal indicative of fluid flow is received after a predetermined period, sending a signal to a valve (valve 110 taught by Barkay, or valve 3 taught by Balabeau) to interrupt or shut off the valve (110/3), thereby closing off fluid supply from an inlet supply, and thereby preventing leakage of fluid from the fluid flow path (in the absence of the user, as discussed above in claim 57);
optionally wherein the steps of:  monitoring a fluid flow path to ascertain if there is fluid flow within the fluid flow path; upon detecting fluid flow, awaiting a signal from a sensor means indicative of a recognised or authorised fluid flow, and starting a counter or timer; and if no signal indicative of fluid flow is received after a predetermined period, sending a signal to a valve to interrupt or shut off the valve, thereby closing off fluid supply from an inlet supply, and thereby preventing leakage of fluid from the fluid flow path, are carried out by associated computer software (of the processor means 100 taught by Barkay for example; Barkay fig. 1; Pars. 0037, 0040).

Allowable Subject Matter
Claims 34, 37, 42, 45, 50, 55 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 34, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the apparatus is provided with one or more manual or electronic bypass valves, the manual bypass valve(s) optionally being enabled or disabled by a switch means or remote control means; and further optionally wherein the processor means comprises a computer processor means, the computer processor means optionally comprising one or more switching controllers, and the computer processor means is adapted or configured to communicate with any one or more of the bypass valve(s).”

With respect to claim 37, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the apparatus is provided with inbuilt bypass capability within the control valve means, optionally for example one or more zone valves.”

With respect to claim 42, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the apparatus is provided with a timer means for recording the length of time of continuous or uninterrupted fluid flow.”

With respect to claim 45, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the apparatus is provided with a pressure buffer or expansion vessel operatively connectable to the control valve means and a pressure sensor means, and wherein in use the pressure buffer functions to maintain pressure levels by opening for only a short period of time a valve upon detection of a drop in fluid pressure, optionally wherein a flow sensor that subsequently detects this unauthorized flow then quickly shuts off the valve again, overriding the pressure sensor, the flow sensor communicating electrically or electronically or wirelessly with the pressure sensor.”

With respect to claim 50, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the apparatus is provided with switch means, optionally one or more relay switches and optionally one or more computer processing means for coordinating signals thereof.”

With respect to claim 55, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the apparatus is provided with gas inlet means operable to allow compressed or non-compressed air or other gas to be introduced into the relevant piping or pipework/conduit(s) for the purpose of, in use, determining the position of a hole, crack, burst or fracture, in the event of a burst pipe.”

With respect to claim 62, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein: (i)  the first valve means is provided with a bypass valve means; or (ii)  the first valve means comprises an inbuilt bypass valve means.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           March 23, 2022